Case 16-17625-elf     Doc 62    Filed 02/27/20 Entered 02/27/20 16:13:50         Desc Main
                                Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Marianne Dugan                                 CHAPTER 13

                            Debtor(s)                 BKY. NO. 16-17625 ELF


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of U.S. Bank Trust National Association as
 Trustee for GIFM Holdings Trust and index same on the master mailing list.


                                                    Respectfully submitted,
                                                /s/ Rebecca A. Solarz Esquire
                                                Rebecca A Solarz, Esquire
                                                Kevin G. McDonald, Esquire
                                                KML Law Group, P.C.
                                                701 Market Street, Suite 5000
                                                Philadelphia, PA 19106-1532
                                                (215) 627-1322
